DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents
	The Deutschland foreign priority document(s) 10-2017-213-202.7, submitted under 35 U.S.C. § 119 (a)-(d), was/were been received on 1/28/20 and placed of record in the file. 
Information Disclosure Statement


The information disclosure statements filed 1/28/20 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claims 3-5, 7, 9, 11, 13 & 15 are allowed.  The instant claims are allowable over the prior art of record, because the prior art is silent to a hollow-chamber profile for fastening a battery module in a vehicle, comprising: a first side wall; a second side wall, wherein the second side wall is opposite from the first side wall; a bottom wall, wherein the first side wall and the second side wall are connected to each other via the bottom wall;  15Attorney Docket No. 080437.PC582US a top wall, wherein the top wall is opposite from the bottom wall and wherein the top wall is configured to act in combination with a fastening device for fastening the battery module; and a first intermediate wall and a second intermediate wall, wherein the first intermediate wall and the second intermediate walls extend, between the first side wall and the second side wall, from the top wall toward the bottom wall, wherein the first intermediate wall and the second intermediate wall are spaced apart from each other to define a cavity, and wherein a fastening device is insertable at least partly into the cavity.  
The prior art, such as Liu et al. U.S. Pub. 2006/0109610, teaches a  hollow-chamber profile for fastening a battery module in a vehicle (casing 10 & 14), comprising: a first side wall (113; Fig. 1); a second side wall (114; Fig. 1), wherein the second side wall is opposite from the first side wall (113 is across from 114; Fig. 1) ; a bottom wall (110; Fig. 1), wherein the first side wall and the second side wall are connected to each other via the bottom wall (113 and 114 are connected to 110; Fig. 1); a top wall (141; Fig. 1), wherein the top wall is opposite from the bottom wall  (141 is opposite of 110; Fig. 1) and wherein the top wall is configured to act in combination with a fastening device for fastening the battery module (141 attached to fastening 13 and 1250 of part 12; Fig. 1); and an intermediate wall (124; Fig. 1), wherein the intermediate wall extends, between the first side wall and the second side wall (intermediate wall 124 extends between first and second side walls 113 & 114; Fig. 1). The prior art does not teach or suggest that the fastening device is insertable at least partly into the cavity. Therefore, the instant claims are patentably distinct from the prior art of record.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 10,12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Pub. 2006/0109610 in view of Curfew U.S. Pub. 2017/0033421.
With respect to claim 1, Liu teaches a  hollow-chamber profile for fastening a battery module in a vehicle (casing 10 & 14), comprising: a first side wall (113; Fig. 1); a second side wall (114; Fig. 1), wherein the second side wall is opposite from the first side wall (113 is across from 114; Fig. 1) ; a bottom wall (110; Fig. 1), wherein the first side wall and the second side wall are connected to each other via the bottom wall (113 and 114 are connected to 110; Fig. 1); a top wall (141; Fig. 1), wherein the top wall is opposite from the bottom wall  (141 is opposite of 110; Fig. 1) and wherein the top wall is configured to act in combination with a fastening device for fastening the battery module (141 attached to fastening 13 and 1250 of part 12; Fig. 1); and an intermediate wall (124; Fig. 1), wherein the intermediate wall extends, between the first side wall and the second side wall (intermediate wall 124 extends between first and second side walls 113 & 114; Fig. 1). 

    PNG
    media_image1.png
    626
    757
    media_image1.png
    Greyscale

With respect to claim 6, a stiffening wall (126; Fig. 1) which extends, between the bottom wall and the top wall (126 extends between top wall 141 and bottom wall 110; Fig. 1), from the first side wall to the second side wall and/or a stiffening-wall portion which extends from one of the first and second side walls as far as the intermediate wall (stiffing wall-portion 126 extends between first and second side walls 113 & 114; Fig. 1; and wall 126 extends as far as intermediate wall 124; Fig. 1).  With respect to claim 8, the intermediate wall (124; Fig. 1) extends at least as far as the stiffening wall (124 extends as far as 126; Fig. 1) and is connected to the stiffening wall (intermediate wall 124 is connected to the stiffing wall 126 view wall 121; Fig. 1) and/or at least as far as the stiffening-wall portion and is connected to the stiffening wall portion (intermediate wall 124 and stiffing wall 126 extend the same difference; Fig. 1).  With respect to claim 14, the limitation with respect to the hollow- chamber profile being an extruded press-drawn profile and/or an aluminum press-drawn profile, is a process limitation in a product claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, so long as the product of the prior art is the same as that of the claims, the limitations are satisfied. Here, Liu teaches the same hollow-chamber profile set forth by Applicant. 
	Although Liu teaches fastening members (1250 on 12 and 13; Fig. 1), the reference does not expressly disclose that the intermediate wall has a wall thickness such that the fastening device is insertable at least partly into the wall thickness (claim 1); a diameter (D) of the fastening device is less than the wall thickness (W) of the intermediate wall or the diameter (D) is greater than the wall thickness (W) of the intermediate wall and wherein: [(W-D]>= 0.5mm (claim 10); the intermediate wall has a height (H), wherein the fastening device has a diameter (D), and wherein H/D>2 (claim 12). 
Curfew teaches that it is well known in the art for the intermediate walls (114; Fig. 1) being the same height and directly connected to the first wall (110; Fig. 1) and second wall 142; Fig. 1) and top and bottom (not shown; Fig. 1).

    PNG
    media_image2.png
    318
    416
    media_image2.png
    Greyscale
[AltContent: rect]
	Liu in view of Curfew are analogous art from the same fiend of endeavor, namely fabricating battery modules.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the intermediate wall has a wall thickness such that the fastening device is insertable at least partly into the wall thickness, as suggested by Curfew by showing the intermediate thickness being the same height of surrounding walls and connected top and bottom, as the thickness of Liu, in order to improve structural integrity of the fastener. The skilled artisan recognizes that change in thickness, since such a modification would have involved a mere change in size of the intermediate wall component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
	With respect to a diameter (D) of the fastening device being less than the wall thickness (W) of the intermediate wall or the diameter (D) being greater than the wall thickness (W) of the intermediate wall and wherein: [(W-D]>= 0.5mm (claim 10); in the hollow-chamber profile of Liu in view of Curfew, since such a modification would have involved a mere change in size of the intermediate wall component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
	With respect to the intermediate wall having a height (H), wherein the fastening device has a diameter (D), and wherein H/D>2 (claim 12); in the hollow-chamber profile of Liu in view of Curfew, since such a modification would have involved a mere change in size of the intermediate wall component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Pub. 2006/0109610 in view of Curfew U.S. Pub. 2017/0033421 and further in view of Kwag et al. U.S. Pub. 2015/0311486.
	Liu in view of Curfew teach a hollow-chamber profile as described in the rejection recited hereinabove.
	However, Liu does not expressly disclose that the fastening device is a screw or a bore (claim 2).  
	Kwag teaches that it is well known in the art to employ screws as the fastening device (Fig. 1; par [0011]; claim 2),
	

    PNG
    media_image3.png
    385
    396
    media_image3.png
    Greyscale

	Liu in view of Curfew and Kwag are analogous art from the same fiend of endeavor, namely fabricating battery modules.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the screws of Kwag, as or as part of the fastening device of Liu in view of Curfew, in order to improve the structural integrity of the fastening the device. The skilled artisan recognizes screws can be used to secure adjacent parts sufficiently across multiple applications, including battery modules.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monique M Wills whose telephone number is 571-272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722